Citation Nr: 0029820	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to May 1970.

The appeal arises from the  February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in pertinent part denying service 
connection for low back injury. 


REMAND

Service medical records reflect that the veteran received an 
outpatient treatment in March 1965 for lumbar back pain 
following a tug-of-war two days prior.  In an outpatient 
treatment record three days later for unrelated symptoms, no 
back pain was mentioned. 

In service in February 1970 the veteran received treatment 
for complaints of pain upon bowel evacuation and sometimes 
when sitting.  He also reported occasional bleeding during 
evacuation.  The examiner observed two small eruptions inside 
the anal orifice and assessed internal hemorrhoids.  Later in 
February 1970 the veteran complained of periodic pain of the 
low back.  He reported that he bent over in the shower the 
night prior and couldn't get back up.  He reported that the 
original pain began during a fight the prior November when he 
was hit on the back with a board.  Upon examination there was 
a four inch bruise on the back and no tightness.  Upon 
further examination still later in February 1970, physical 
examination was negative.  X-rays of the lumbosacral spine 
were normal.  Additional X-rays of the low back showed no 
evidence of fracture, dislocation, or degenerative disc 
disease.  

Upon service examination in April 1970 for release from 
active duty, the spine was normal. 

Post service in June 1988 the veteran was privately treated 
for lower back pain following reported injury that month 
pulling a jack.  Private treatment continued for several 
months thereafter.  It was noted in an August 1988 private 
outpatient treatment that the veteran's back pain condition 
had its onset on June 9, 1988.  

Further private medical records reflect that the veteran 
suffered an on-the-job injury to his low back on May 29, 
1995, with surgery performed in October 1995 consisting of L5 
hemilaminectomy, L5-S1 medial facetectomy, foraminotomy, and 
diskectomy.  

On a VA orthopedic examination of the spine in January 1998 
it was noted that the veteran was under care at the VA 
Medical Center (VAMC) in Hampton, Virginia for his back 
disorder.  His representative at the RO has requested that 
these VA medical records be obtained in connection with the 
current claim.  VBA Letter 20-99-60 (August 30, 1999) directs 
that service medical records and VA medical records be 
obtained in all cases.  In McCormick v. Gober, No. 98-354 
(U.S. Vet. App. August 18, 2000), the Court held that VBA 
Letter 20-99-60 was a binding and substantive rule.  The RO 
must therefore obtain existing VA clinical records.  

It was noted in medical records that the veteran was in 
receipt of Social Security disability benefits related to his 
low back disorder.  The Court has held that where a veteran 
is in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant to issues 
such as those on appeal here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In these circumstances, the RO should also obtain 
medical records underlying the award of Social Security 
disability benefits.  38 U.S.C.A. § 5106 (West 1991).    

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain all medical 
records of the veteran's treatment, both 
inpatient and outpatient, to the extent 
they exist, from the VAMC in Hampton, 
Virginia for association with the claims 
folder.  

2.  The RO should obtain and associate 
with the claims file the Social Security 
Administration determination awarding the 
veteran Social Security disability 
benefits, and the medical records 
underlying that determination. 

3.  Following completion of the above 
development, the veteran should be 
accorded a VA orthopedic examination to 
ascertain the nature, extent, and 
etiology of all current low back 
pathology.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner for review 
prior to the examination, and he/she 
must state in the examination report 
that the claims folder has been 
completely reviewed.  All clinical 
findings should be reported in detail.  
At the conclusion of the examination, 
the examiner must furnish an opinion as 
to whether it is at least as likely as 
not that any current low back pathology 
was present in service, is due to injury 
sustained in service, or is otherwise 
related to service. 

Thereafter, the RO should readjudicate the remanded issue.  
If the determination remains adverse to the veteran, he and 
his representative should be provided a Supplemental 
Statement of the Case which includes a summary of additional 
evidence submitted, applicable laws and regulations, and the 
reasons for the decision.  They should be afforded the 
applicable time to respond.  The case should be returned to 
the Board for further appellate review, if in order. The 
purpose of this remand is to procure clarifying data and to 
comply with precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


